Citation Nr: 1531768	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-37 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from September 1959 to September 1963.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.  During the hearing, the Veteran and his representative agreed to the possibility of recharacterizing his claim for service connection for PTSD due to MST as a claim as listed on the title page of this decision.  In that regard, the Board notes that aside from PTSD and MST, a review of the record shows that the Veteran has been diagnosed with depressive disorder and mood disorder, not otherwise specified (NOS).  To adequately reflect the claim, the issue has been rephrased as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Following the hearing, the Veteran submitted additional information and evidence in support of the claim on appeal accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD, as a result of in-service military sexual trauma.


CONCLUSION OF LAW

Resolving any doubt in favor of the Veteran, an acquired psychiatric disorder, to include PTSD due to MST, was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

In the Veteran's June 2008 claim for service connection for PTSD due to MST, he related that he was befriended by a senior service member who gave him a ride to town and bought him alcoholic drinks.  Hours later, the perpetrator propositioned the Veteran for contact of a sexual nature.  When the Veteran declined, the perpetrator threatened to report the Veteran for homosexual acts and/or tendencies.  As such, the Veteran complied with the perpetrators solicitation and he was subsequently returned to base where he went out of his way to change his dining routine to lessen any potential of running into the perpetrator.  The Veteran indicated that he subsequently sought treatment for dizziness and weakness that he was diagnosed with herpes.  He also stated that he requested and received a circumcision to rid himself of feeling dirty following the incident.  The Veteran did not report the incident to anyone until he sought VA psychiatric treatment for the incident in 2007.  

The Veteran's service records corroborate his account of his alleged MST stressor event.  See 38 C.F.R. § 3.304 (f)(5).  His service records show that on March 7, 1963, he sought treatment for complaints of feeling dizzy and weak since one day prior.   Diagnoses of herpes simplex and vertigo (cause unknown) are noted.  Urology consult request on April 16, 1963, states that the Veteran requested a circumcision for hygiene purposes and that there was no medical indication for circumcision.  Circumcision was performed in June 1963.  In light of the foregoing, the claim turns on whether the Veteran has an acquired psychiatric disorder, to include PTSD, related to his alleged in-service MST.   

VA psychiatric treatment records dating since May 2007 show that the Veteran related a longstanding history of mental health complaints since his alleged MST during service.  VA psychiatric treatment records by the Veteran's treating mental health professionals, to include a psychologist, contain Axis I diagnoses of major depressive disorder and MST.  During VA psychiatric examination with a VA psychologist in February 2009, Axis I diagnoses included mood disorder not otherwise specified (NOS); victim of sexual abuse incident; and PTSD related to MST.  In a May 2009 statement, the Veteran's VA treating psychotherapist, a clinical nurse specialist, indicated that the Veteran continues to suffer from symptoms of depression and PTSD due to his in-service MST.  

There are no conflicting opinions as to whether the Veteran suffers from an acquired psychiatric disorder, to include PTSD, related to his alleged service MST.  In light of the foregoing, service connection for an acquired psychiatric disability, to include PTSD due to MST, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD due to MST, is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


